Opinion by
White, P. J.
§ 174. Certiorari; sufficient ground for. That the judgment complained of was rendered by the justice at a time other than when by law a regular term of his court could be held, is a sufficient ground for certiorari, because such judgment would be without authority. [R. S. art. 303.]
§ 175. Certiorari bond; variance. In the body of a certiorari bond the judgment was described as one rendered against Thomas Braidford, and he was named as principal in the bond, but the bond was signed Thomas Braidfoot, and Braidfoot, and not Braidford, was the name of the real plaintiff in the certiorari. Held, that the variance was immaterial. By an unbroken line of decisions in this ■ state, it is settled that the omission of *70the name of an obligor in the body of a bond, where it is duly signed by him, forms no substantial objections to it. [Hirams v. Coit, Dallam, 449.] In determining the question as to who is bound by a bond, the signatures will be looked to rather than the body of the instrument. If a person whose name is not inserted in the body of an instrument of writing, signs it at the foot thereof, it is a sufficient execution thereof to make it his act. [Keeton v. Spradling, 13 Mo. 321; Johnson & Cain v. Steamboat Lehigh, id. 539; Bridge v. Mathes, 7 N. H. 230; Hinsman v. Hinsman, 7 Jones (N. C. L.), 510; Beery v. Homan, 8 Gratt. (Va.) 48; Ex parte Fulton, 7 Cowen, 484; Wood v. Comar, 50 Ala. 284; Morgan v. Thrift, 2 Cal. 562; Taylor v. Strickland, 37 Ala. 642.]
Reversed and remanded.